Hines, J.
1. “A county, after having adopted the alternative road law as embodied in the Civil Code (1910), § 694 et seq., and after having levied the maximum, rate of $4 per thousand for the maintenance of such system, cannot levy an additional tax under the provisions of the act of the General Assembly of September 19, 1908 (Acts 1908, p. 1119), for the support of a chain-gang to be used upon the public roads, bridges, or other public works of the county.” Central Ry. Co. v. Meriwether County, 148 Ga. 423 (96 S. E. 884); Wright v. Ala. Great So. R. Co., 150 Ga. 140 (102 S. E. 821).
*119No. 3907.
December 13, 1923.
(a) It necessarily follows that a county, after having adopted the alternative road law, cannot levy a tax greater than $4 per thousand for the support of the chain-gang used upon the public works of the county.
(5) In Garrison v. Perkins, 137 Ga. 744 (74 S. E. 541), and in McGregor v. Hogan, 153 Ga. 474 (112 S. E. 471), the counties had not adopted the alternative road law.
2. The levy of a tax for tick eradication is one for a county purpose, and the sum of this tax and other items of county taxation must not exceed . 50 per cent, of the State taxation, except as otherwise provided by law. McMillan v. Tucker, 154 Ga. 154 (9) (113 S. E. 391); Civil Code (1910), § 508. A tax for tick eradication does not fall within any exception to the above general rule. Nothing to the contrary was held in Bahnsen v. Buie, 155 Ga. 13 (115 S. E. 909), where this court was dealing solely with the question whether a petition for mandamus made a case which required the judge to issue a mandamus.

Judgment affirmed.


All the Justices concur.

N. L. Stapleton, for plaintiffs in error.
A. S. Bussey and IF. L. Bryan, contra.